Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is responsive to communication filed on: 04 February 2021 with acknowledgement of an original application filed on 25 February 2020.

1.	Claims 1-18 are pending; claim 1 is independent claims.  

Response to Arguments

2.	Applicant’s arguments filed 04 February 2021 have been fully considered and they are persuasive.
Response to amendments

3.	Applicant’s filed amendments to claim 1 are sufficient to overcome the Statutory Double Patenting rejection of claims 1-18, rejections set forth in previous office action.  Therefore the rejections are withdrawn.  

e-Terminal Disclaimer

4.	Applicant’s filed and approved e-Terminal declaimer is sufficient to overcome the Double Patenting rejection of claims 1-18.  
Allowable Subject Matter
Claims 1-18 are allowed.

5.	The following is an examiner’s statement of reasons for allowance: Reynaud et al. discloses establishes connection, virtual S1A, with EPC wherein the eNB services a plurality of mobile devices.  Raveendran disclose transferring a user equipment (UE) connected to a first network (e.g., a LTE network) to a second network (e.g., a Wireless Local Area Network, or WLAN).  Reynaud et al., nor Raveendran nor Choi, Bajj, Barclay, Kotecha, Mishra, and Sif, whether alone or in combination with the other prior arts of record fail to teach or render obvious

“A method for establishing an ad hoc local network, comprising:
monitoring, at a coordination server, an availability of a connection to a remote core network;
receiving a first request from a first mobile device to attach to a local network base station at the local network base station;
creating a session for the first mobile device at a local core network module via the coordination server, wherein the local core network is configured to provide access to mobile edge computing (MEC) functionality:
sending a first authorization message to the first mobile device, thereby permitting the first mobile device to attach to the local network base station without use of the remote core network;

sending a second authorization message to the first mobile device to permit the first mobile device to create the data session; and
sending a message to the second mobile device to set up the data session from the first mobile device to the second mobile device,
thereby permitting the first mobile device to create a bearer for communication with the second mobile device without use of the remote core network” as recited in claim 1.


Therefore independent claim 1 is allowable over the prior arts of record.
Consequently claims 2-18 are directly or indirectly dependent upon claim 1 and therefore, they are also allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Conclusion

Any inquiry concerning this communication or earlier communications from the

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeff Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HELAI SALEHI/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433